Case 19-05235-jwc        Doc 3     Filed 07/24/19 Entered 07/24/19 16:46:08       Desc Main
                                   Document      Page 1 of 68


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                          *
                                *
TOWANDA BRAXTON,                *                     Case No. 19-55269-JWC
                                *                     Chapter 7 Voluntary
                                *                     CONTESTED MATTER
                                *
                                *
      Debtors                   *                     ADVERSARY PROCEEDING NO:
                                *                     19-05235-JWC
MICHAEL WAGONER,                *
                                *
      Plaintiff                 *
v.                              *
                                *
TOWANDA BRAXTON; BIG TOE, INC., *
T. BRAXTON BEAUTY SUPPLY        *
COMPANY LLC, AND                *
DOE DEFENDANTS 1-3              *
                                *
      Defendants                *

   ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT TO DETERMINE
   DISCHARGEABILITY OF DEBT UNDER 11 U.S.C. §523 AND OBJECTION TO
                   DISCHARGE UNDER 11 U.S.C. §727

         NOW COMES Towanda Braxton (hereafter referred to herein as “Defendant”) by

counsel, and for his Answer and Affirmative Defenses to the Complaint filed by Michael

Wagoner (hereafter referred to herein as “Plaintiff”), states as follows:

                              FIRST AFFIRMATIVE DEFENSE

         Plaintiff’s Complaint fails to state a claim upon which relief can be granted against

Defendant, and so must be dismissed.
Case 19-05235-jwc         Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08             Desc Main
                                   Document      Page 2 of 68


                             SECOND AFFIRMATIVE DEFENSE

                  Plaintiff cannot carry his burden of proving all elements constituting his

objections, pursuant to Federal Rule of Bankruptcy Procedure 4005, and so must be dismissed

with prejudice.

                              THIRD AFFIRMATIVE DEFENSE

       Plaintiff has failed to comply with the procedures set forth in the Federal Rules of

Bankruptcy Procedure 4004(a), 4007(a), 7001, 7008, 7009, 7010, and so must be dismissed.



                             FOURTH AFFIRMATIVE DEFENSE

       Plaintiff has failed to timely file objections to the list of property claimed as exempt by

Defendant in Schedules B and C of his Bankruptcy Petition pursuant to Federal Rule of

Bankruptcy Procedure 4003(b). See Taylor v. Freeland & Kronz, 503 U.S. 638 (1992) holding

that once the period for objecting to exemptions expires, creditors are precluded from objecting

even if the claimed exemption is specious.

                               FIFTH AFFIRMATIVE DEFENSE

       Plaintiff’s claim for fraud is unverified, and so must be dismissed with prejudice.

                               SIXTH AFFIRMATIVE DEFENSE

       Plaintiff has failed to mitigate its damages.

                             SEVENTH AFFIRMATIVE DEFENSE

       Plaintiff’s allegations regarding Defendant’s testimony during her Meeting of Creditors

are objected to and must not be allowed to be part of the record as Plaintiff impermissibly made

statements and questions that transcended the scope of inquiry, pursuant to 11 U.S.C. §343. In

addition, Defendant shows that Plaintiff has failed to request a Rule 2004 examination.



                                                 2
Case 19-05235-jwc       Doc 3     Filed 07/24/19 Entered 07/24/19 16:46:08           Desc Main
                                  Document      Page 3 of 68


                     EIGTH AFFIRMTIVE DEFENSE AND ANSWER

       Subject to and without waiving the foregoing defenses, Defendant answers Plaintiff’s

Complaint as follows:

                                                1.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that this paragraph contains allegations of fact, Defendant denies this

Paragraph and demands strict proof therefor.

                                                2.

       Defendant admits.

                                                3.

       Defendant admits.

                                                4.

       Defendant admits.

                                                5.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                                6.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                                7.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.




                                                3
Case 19-05235-jwc        Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08     Desc Main
                                  Document      Page 4 of 68


                                                8.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                                9.

       Defendant admits.



                                               10.

       Defendant denies this Paragraph.

                                               11.

       Defendant admits.

                                               12.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               13.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               14.

       Defendant admits.

                                               15.

       Defendant admits that the Meeting of Creditors was concluded on May 21, 2019. The

remaining allegations in this paragraph are denied.




                                                4
Case 19-05235-jwc       Doc 3      Filed 07/24/19 Entered 07/24/19 16:46:08        Desc Main
                                   Document      Page 5 of 68


                                              16.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                              17.

       Defendant reasserts her Seventh Affirmative Defense.

                                              18.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                              19.

       Defendant admits that a debt of $35,000 owed to Tamar Braxton was scheduled in the

Petition. For the remaining allegations contained in this paragraph Defendant reasserts her

Seventh Affirmative Defense.

                                              20.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                              21.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant reasserts her Seventh Affirmative Defense.

Defendant denies this Paragraph.

                                              22.

       Defendant admits to purchasing the real property. As to the remaining allegations in this

paragraph Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant reasserts her Seventh Affirmative Defense.



                                               5
Case 19-05235-jwc       Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08           Desc Main
                                 Document      Page 6 of 68


                                              23.

       Defendant denies this paragraph.

                                              24.

       Defendant denies this paragraph.

                                              25.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                              26.

       Defendant denies this Paragraph.

                                              27.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                              28.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                              29.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                              30.

       Defendant denies this Paragraph to the extent that any interest in Big Toe, Inc. would not

an “asset.”




                                               6
Case 19-05235-jwc      Doc 3       Filed 07/24/19 Entered 07/24/19 16:46:08       Desc Main
                                   Document      Page 7 of 68


                                             31.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                             32.

       Defendant denies this paragraph, and reasserts her Seventh Affirmative Defense.

                                             33.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph. Defendant also reasserts

her Seventh Affirmative Defense.

                                             34.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph. Defendant reasserts her

Seventh Affirmative Defense.

                                             35.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph. Defendant reasserts her

Seventh Affirmative Defense.

                                             36.

       Defendant reasserts her Seventh Affirmative Defense. Defendant denies this paragraph.

                                             37.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph. Defendant reasserts her

Seventh Affirmative Defense.



                                              7
Case 19-05235-jwc       Doc 3     Filed 07/24/19 Entered 07/24/19 16:46:08          Desc Main
                                  Document      Page 8 of 68


                                               38.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               39.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               40.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               41.

       Defendant admits the allegations in this paragraph. By way of further answer, Defendant

states that she does not own the jewelry she wore to the Meeting of Creditors.

                                               42.

       Defendant denies this paragraph.

                                               43.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               44.

       Defendant denies this paragraph.

                                               45.

       Defendant denies this paragraph.

                                               46.

       Defendant denies this paragraph.



                                                8
Case 19-05235-jwc        Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08            Desc Main
                                  Document      Page 9 of 68


                                               47.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph. Defendant reasserts her

Seventh Affirmative Defense.

                                               48.

       Defendant denies this paragraph.

                                               49.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               50.

       Defendant denies this paragraph.

                                               51.

       Defendant denies this paragraph.

                                               52.

       Defendant denies this paragraph.

                                               53.

       Defendant denies this paragraph.

                                               54.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

                                               55.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.



                                                9
Case 19-05235-jwc        Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08            Desc Main
                                  Document     Page 10 of 68


                                               56.

       Defendant denies this paragraph.

                                               57.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

                                               58.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

                                               59.

       Defendant denies this paragraph.

                                               60.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               61.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               62.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               63.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.




                                                10
Case 19-05235-jwc        Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08            Desc Main
                                  Document     Page 11 of 68


                                               64.

       Defendant denies this paragraph.

                                               65.

       Defendant denies this paragraph.

                                               66.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

                                               67.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

                                               68.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               69.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               70.

       Defendant denies this paragraph.

                                               71.

       Defendant denies this paragraph.

                                               72.

       Defendant denies this paragraph.




                                                11
Case 19-05235-jwc        Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08            Desc Main
                                  Document     Page 12 of 68


                                               73.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

                                               74.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

                                               75.

       Defendant denies this paragraph.

                                               76.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

                                               77.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

                                               78.

       Defendant reasserts her Fifth Affirmative Defense. Defendant denies this paragraph.

                                               79.

       Defendant denies this paragraph.

                                               80.

       Defendant reasserts her Fifth Affirmative Defense. Defendant denies this paragraph.

                                               81.

       Defendant denies this paragraph.




                                                12
Case 19-05235-jwc        Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08              Desc Main
                                  Document     Page 13 of 68


                                                82.

       Defendant denies this paragraph.

                                                83.

       Defendant denies this paragraph.

                                                84.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

       All remaining allegations not specifically admitted herein are denied.



       WHEREFORE, the Defendant prays that this Court enter an Order denying the relief

sought by Plaintiff in its Complaint and dismissing this Adversary Proceedings, with prejudice,

with associated costs to be incurred by Plaintiff, as to Plaintiff’s claims against Defendant, and

for such other and further relief as this Court deems equitable and just.


       Respectfully submitted, this the 24th Day of July, 2017.


                                                              Respectfully submitted,


                                                      /s/ Jared L. Mitnick
                                                      Attorney for Plaintiff
                                                      Jared Mitnick
                                                      3180 North Point Parkway, Suite 103
                                                      Alpharetta, GA 30005
                                                      Phone: (770)408-7000
                                                      Fax: (770)408-7001




                                                 13
Case 19-05235-jwc         Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08             Desc Main
                                   Document     Page 14 of 68



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                          *
                                *
TOWANDA BRAXTON,                *                     Case No. 19-55269-JWC
                                *                     Chapter 7 Voluntary
                                *                     CONTESTED MATTER
                                *
                                *
      Debtors                   *                     ADVERSARY PROCEEDING NO:
                                *                     19-05235-JWC
MICHAEL WAGONER,                *
                                *
      Plaintiff                 *
v.                              *
                                *
TOWANDA BRAXTON; BIG TOE, INC., *
T. BRAXTON BEAUTY SUPPLY        *
COMPANY LLC, AND                *
DOE DEFENDANTS 1-3              *
                                *
      Defendants                *

                                     DISTRIBUTION LIST

         I HEREBY CERTIFY that I have served the foregoing by depositing the same in the

United States mail, first-class postage attached thereto to ensure proper delivery, on all parties as

follows:

         Gregory O. Shenton
         Shenton Law, PC.
         127 Church St. #360
         Marietta, GA 30060

         United States Trustee
         362 Richard B. Russell Bldg.
         75 Ted Turner Drive
         Atlanta, GA 30303

         William J. Layng, Jr., Trustee
         2451 Cumberland Parkway

                                                 14
Case 19-05235-jwc    Doc 3   Filed 07/24/19 Entered 07/24/19 16:46:08           Desc Main
                             Document     Page 15 of 68


     Suite 3477
     Atlanta, GA 30339

     Lisa F. Caplan
     Rubin Lublin, LLC
     3145 Avalon Ridge Place, Suite 100
     Peachtree Corners, GA 30071




                                 Respectfully submitted this the 24th Day of July, 2019,


                                                /s/ Jared L. Mitnick
                                                Attorney for Plaintiff
                                                Jared Mitnick
                                                3180 North Point Parkway, Suite 103
                                                Alpharetta, GA 30005
                                                Phone: (770)408-7000
                                                Fax: (770)408-7001




                                           15
Case 19-05235-jwc         Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08             Desc Main
                                   Document     Page 16 of 68


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                          *
                                *
TOWANDA BRAXTON,                *                     Case No. 19-55269-JWC
                                *                     Chapter 7 Voluntary
                                *                     CONTESTED MATTER
                                *
                                *
      Debtors                   *                     ADVERSARY PROCEEDING NO:
                                *                     19-05235-JWC
MICHAEL WAGONER,                *
                                *
      Plaintiff                 *
v.                              *
                                *
TOWANDA BRAXTON; BIG TOE, INC., *
T. BRAXTON BEAUTY SUPPLY        *
COMPANY LLC, AND                *
DOE DEFENDANTS 1-3              *
                                *
      Defendants                *

                                  CERTIFICATE OF SERVICE

         I hereby affirm that I have served the foregoing by depositing the same in the United

States mail, first-class postage attached thereto to ensure proper delivery, on all counsel of record

as follows:

         Gregory O. Shenton
         Shenton Law, PC.
         127 Church St. #360
         Marietta, GA 30060

         United States Trustee
         362 Richard B. Russell Bldg.
         75 Ted Turner Drive
         Atlanta, GA 30303

         William J. Layng, Jr., Trustee
         2451 Cumberland Parkway
         Suite 3477

                                                 16
Case 19-05235-jwc    Doc 3   Filed 07/24/19 Entered 07/24/19 16:46:08           Desc Main
                             Document     Page 17 of 68


     Atlanta, GA 30339

     Lisa F. Caplan
     Rubin Lublin, LLC
     3145 Avalon Ridge Place, Suite 100
     Peachtree Corners, GA 30071




                                 Respectfully submitted this the 24th Day of July, 2019,


                                                /s/ Jared L. Mitnick
                                                Attorney for Plaintiff
                                                Jared Mitnick
                                                3180 North Point Parkway, Suite 103
                                                Alpharetta, GA 30005
                                                Phone: (770)408-7000
                                                Fax: (770)408-7001




                                           17
Case 19-05235-jwc        Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08        Desc Main
                                  Document     Page 18 of 68


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                          *
                                *
TOWANDA BRAXTON,                *                     Case No. 19-55269-JWC
                                *                     Chapter 7 Voluntary
                                *                     CONTESTED MATTER
                                *
                                *
      Debtors                   *                     ADVERSARY PROCEEDING NO:
                                *                     19-05235-JWC
MICHAEL WAGONER,                *
                                *
      Plaintiff                 *
v.                              *
                                *
TOWANDA BRAXTON; BIG TOE, INC., *
T. BRAXTON BEAUTY SUPPLY        *
COMPANY LLC, AND                *
DOE DEFENDANTS 1-3              *
                                *
      Defendants                *

   ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT TO DETERMINE
   DISCHARGEABILITY OF DEBT UNDER 11 U.S.C. §523 AND OBJECTION TO
                   DISCHARGE UNDER 11 U.S.C. §727

         NOW COMES Towanda Braxton (hereafter referred to herein as “Defendant”) by

counsel, and for his Answer and Affirmative Defenses to the Complaint filed by Michael

Wagoner (hereafter referred to herein as “Plaintiff”), states as follows:

                              FIRST AFFIRMATIVE DEFENSE

         Plaintiff’s Complaint fails to state a claim upon which relief can be granted against

Defendant, and so must be dismissed.
Case 19-05235-jwc         Doc 3   Filed 07/24/19 Entered 07/24/19 16:46:08              Desc Main
                                  Document     Page 19 of 68


                             SECOND AFFIRMATIVE DEFENSE

                  Plaintiff cannot carry his burden of proving all elements constituting his

objections, pursuant to Federal Rule of Bankruptcy Procedure 4005, and so must be dismissed

with prejudice.

                              THIRD AFFIRMATIVE DEFENSE

       Plaintiff has failed to comply with the procedures set forth in the Federal Rules of

Bankruptcy Procedure 4004(a), 4007(a), 7001, 7008, 7009, 7010, and so must be dismissed.



                             FOURTH AFFIRMATIVE DEFENSE

       Plaintiff has failed to timely file objections to the list of property claimed as exempt by

Defendant in Schedules B and C of his Bankruptcy Petition pursuant to Federal Rule of

Bankruptcy Procedure 4003(b). See Taylor v. Freeland & Kronz, 503 U.S. 638 (1992) holding

that once the period for objecting to exemptions expires, creditors are precluded from objecting

even if the claimed exemption is specious.

                               FIFTH AFFIRMATIVE DEFENSE

       Plaintiff’s claim for fraud is unverified, and so must be dismissed with prejudice.

                               SIXTH AFFIRMATIVE DEFENSE

       Plaintiff has failed to mitigate its damages.

                             SEVENTH AFFIRMATIVE DEFENSE

       Plaintiff’s allegations regarding Defendant’s testimony during her Meeting of Creditors

are objected to and must not be allowed to be part of the record as Plaintiff impermissibly made

statements and questions that transcended the scope of inquiry, pursuant to 11 U.S.C. §343. In

addition, Defendant shows that Plaintiff has failed to request a Rule 2004 examination.



                                                 2
Case 19-05235-jwc       Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08            Desc Main
                                 Document     Page 20 of 68


                     EIGTH AFFIRMTIVE DEFENSE AND ANSWER

       Subject to and without waiving the foregoing defenses, Defendant answers Plaintiff’s

Complaint as follows:

                                                1.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that this paragraph contains allegations of fact, Defendant denies this

Paragraph and demands strict proof therefor.

                                                2.

       Defendant admits.

                                                3.

       Defendant admits.

                                                4.

       Defendant admits.

                                                5.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                                6.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                                7.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.




                                                3
Case 19-05235-jwc        Doc 3   Filed 07/24/19 Entered 07/24/19 16:46:08      Desc Main
                                 Document     Page 21 of 68


                                                8.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                                9.

       Defendant admits.



                                               10.

       Defendant denies this Paragraph.

                                               11.

       Defendant admits.

                                               12.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               13.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               14.

       Defendant admits.

                                               15.

       Defendant admits that the Meeting of Creditors was concluded on May 21, 2019. The

remaining allegations in this paragraph are denied.




                                                4
Case 19-05235-jwc       Doc 3      Filed 07/24/19 Entered 07/24/19 16:46:08        Desc Main
                                   Document     Page 22 of 68


                                              16.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                              17.

       Defendant reasserts her Seventh Affirmative Defense.

                                              18.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                              19.

       Defendant admits that a debt of $35,000 owed to Tamar Braxton was scheduled in the

Petition. For the remaining allegations contained in this paragraph Defendant reasserts her

Seventh Affirmative Defense.

                                              20.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                              21.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant reasserts her Seventh Affirmative Defense.

Defendant denies this Paragraph.

                                              22.

       Defendant admits to purchasing the real property. As to the remaining allegations in this

paragraph Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant reasserts her Seventh Affirmative Defense.



                                               5
Case 19-05235-jwc       Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08           Desc Main
                                 Document     Page 23 of 68


                                              23.

       Defendant denies this paragraph.

                                              24.

       Defendant denies this paragraph.

                                              25.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                              26.

       Defendant denies this Paragraph.

                                              27.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                              28.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                              29.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                              30.

       Defendant denies this Paragraph to the extent that any interest in Big Toe, Inc. would not

an “asset.”




                                               6
Case 19-05235-jwc      Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08          Desc Main
                                Document     Page 24 of 68


                                             31.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                             32.

       Defendant denies this paragraph, and reasserts her Seventh Affirmative Defense.

                                             33.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph. Defendant also reasserts

her Seventh Affirmative Defense.

                                             34.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph. Defendant reasserts her

Seventh Affirmative Defense.

                                             35.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph. Defendant reasserts her

Seventh Affirmative Defense.

                                             36.

       Defendant reasserts her Seventh Affirmative Defense. Defendant denies this paragraph.

                                             37.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph. Defendant reasserts her

Seventh Affirmative Defense.



                                              7
Case 19-05235-jwc       Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08           Desc Main
                                 Document     Page 25 of 68


                                               38.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               39.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               40.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               41.

       Defendant admits the allegations in this paragraph. By way of further answer, Defendant

states that she does not own the jewelry she wore to the Meeting of Creditors.

                                               42.

       Defendant denies this paragraph.

                                               43.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               44.

       Defendant denies this paragraph.

                                               45.

       Defendant denies this paragraph.

                                               46.

       Defendant denies this paragraph.



                                                8
Case 19-05235-jwc        Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08            Desc Main
                                  Document     Page 26 of 68


                                               47.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph. Defendant reasserts her

Seventh Affirmative Defense.

                                               48.

       Defendant denies this paragraph.

                                               49.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               50.

       Defendant denies this paragraph.

                                               51.

       Defendant denies this paragraph.

                                               52.

       Defendant denies this paragraph.

                                               53.

       Defendant denies this paragraph.

                                               54.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

                                               55.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.



                                                9
Case 19-05235-jwc        Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08            Desc Main
                                  Document     Page 27 of 68


                                               56.

       Defendant denies this paragraph.

                                               57.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

                                               58.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

                                               59.

       Defendant denies this paragraph.

                                               60.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               61.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               62.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               63.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.




                                                10
Case 19-05235-jwc        Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08            Desc Main
                                  Document     Page 28 of 68


                                               64.

       Defendant denies this paragraph.

                                               65.

       Defendant denies this paragraph.

                                               66.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

                                               67.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

                                               68.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               69.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               70.

       Defendant denies this paragraph.

                                               71.

       Defendant denies this paragraph.

                                               72.

       Defendant denies this paragraph.




                                                11
Case 19-05235-jwc        Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08            Desc Main
                                  Document     Page 29 of 68


                                               73.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

                                               74.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

                                               75.

       Defendant denies this paragraph.

                                               76.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

                                               77.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

                                               78.

       Defendant reasserts her Fifth Affirmative Defense. Defendant denies this paragraph.

                                               79.

       Defendant denies this paragraph.

                                               80.

       Defendant reasserts her Fifth Affirmative Defense. Defendant denies this paragraph.

                                               81.

       Defendant denies this paragraph.




                                                12
Case 19-05235-jwc        Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08              Desc Main
                                  Document     Page 30 of 68


                                                82.

       Defendant denies this paragraph.

                                                83.

       Defendant denies this paragraph.

                                                84.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

       All remaining allegations not specifically admitted herein are denied.



       WHEREFORE, the Defendant prays that this Court enter an Order denying the relief

sought by Plaintiff in its Complaint and dismissing this Adversary Proceedings, with prejudice,

with associated costs to be incurred by Plaintiff, as to Plaintiff’s claims against Defendant, and

for such other and further relief as this Court deems equitable and just.


       Respectfully submitted, this the 24th Day of July, 2017.


                                                              Respectfully submitted,


                                                      /s/ Jared L. Mitnick
                                                      Attorney for Plaintiff
                                                      Jared Mitnick
                                                      3180 North Point Parkway, Suite 103
                                                      Alpharetta, GA 30005
                                                      Phone: (770)408-7000
                                                      Fax: (770)408-7001




                                                 13
Case 19-05235-jwc         Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08             Desc Main
                                   Document     Page 31 of 68



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                          *
                                *
TOWANDA BRAXTON,                *                     Case No. 19-55269-JWC
                                *                     Chapter 7 Voluntary
                                *                     CONTESTED MATTER
                                *
                                *
      Debtors                   *                     ADVERSARY PROCEEDING NO:
                                *                     19-05235-JWC
MICHAEL WAGONER,                *
                                *
      Plaintiff                 *
v.                              *
                                *
TOWANDA BRAXTON; BIG TOE, INC., *
T. BRAXTON BEAUTY SUPPLY        *
COMPANY LLC, AND                *
DOE DEFENDANTS 1-3              *
                                *
      Defendants                *

                                     DISTRIBUTION LIST

         I HEREBY CERTIFY that I have served the foregoing by depositing the same in the

United States mail, first-class postage attached thereto to ensure proper delivery, on all parties as

follows:

         Gregory O. Shenton
         Shenton Law, PC.
         127 Church St. #360
         Marietta, GA 30060

         United States Trustee
         362 Richard B. Russell Bldg.
         75 Ted Turner Drive
         Atlanta, GA 30303

         William J. Layng, Jr., Trustee
         2451 Cumberland Parkway

                                                 14
Case 19-05235-jwc    Doc 3   Filed 07/24/19 Entered 07/24/19 16:46:08           Desc Main
                             Document     Page 32 of 68


     Suite 3477
     Atlanta, GA 30339

     Lisa F. Caplan
     Rubin Lublin, LLC
     3145 Avalon Ridge Place, Suite 100
     Peachtree Corners, GA 30071




                                 Respectfully submitted this the 24th Day of July, 2019,


                                                /s/ Jared L. Mitnick
                                                Attorney for Plaintiff
                                                Jared Mitnick
                                                3180 North Point Parkway, Suite 103
                                                Alpharetta, GA 30005
                                                Phone: (770)408-7000
                                                Fax: (770)408-7001




                                           15
Case 19-05235-jwc         Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08             Desc Main
                                   Document     Page 33 of 68


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                          *
                                *
TOWANDA BRAXTON,                *                     Case No. 19-55269-JWC
                                *                     Chapter 7 Voluntary
                                *                     CONTESTED MATTER
                                *
                                *
      Debtors                   *                     ADVERSARY PROCEEDING NO:
                                *                     19-05235-JWC
MICHAEL WAGONER,                *
                                *
      Plaintiff                 *
v.                              *
                                *
TOWANDA BRAXTON; BIG TOE, INC., *
T. BRAXTON BEAUTY SUPPLY        *
COMPANY LLC, AND                *
DOE DEFENDANTS 1-3              *
                                *
      Defendants                *

                                  CERTIFICATE OF SERVICE

         I hereby affirm that I have served the foregoing by depositing the same in the United

States mail, first-class postage attached thereto to ensure proper delivery, on all counsel of record

as follows:

         Gregory O. Shenton
         Shenton Law, PC.
         127 Church St. #360
         Marietta, GA 30060

         United States Trustee
         362 Richard B. Russell Bldg.
         75 Ted Turner Drive
         Atlanta, GA 30303

         William J. Layng, Jr., Trustee
         2451 Cumberland Parkway
         Suite 3477

                                                 16
Case 19-05235-jwc    Doc 3   Filed 07/24/19 Entered 07/24/19 16:46:08           Desc Main
                             Document     Page 34 of 68


     Atlanta, GA 30339

     Lisa F. Caplan
     Rubin Lublin, LLC
     3145 Avalon Ridge Place, Suite 100
     Peachtree Corners, GA 30071




                                 Respectfully submitted this the 24th Day of July, 2019,


                                                /s/ Jared L. Mitnick
                                                Attorney for Plaintiff
                                                Jared Mitnick
                                                3180 North Point Parkway, Suite 103
                                                Alpharetta, GA 30005
                                                Phone: (770)408-7000
                                                Fax: (770)408-7001




                                           17
Case 19-05235-jwc        Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08        Desc Main
                                  Document     Page 35 of 68


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                          *
                                *
TOWANDA BRAXTON,                *                     Case No. 19-55269-JWC
                                *                     Chapter 7 Voluntary
                                *                     CONTESTED MATTER
                                *
                                *
      Debtors                   *                     ADVERSARY PROCEEDING NO:
                                *                     19-05235-JWC
MICHAEL WAGONER,                *
                                *
      Plaintiff                 *
v.                              *
                                *
TOWANDA BRAXTON; BIG TOE, INC., *
T. BRAXTON BEAUTY SUPPLY        *
COMPANY LLC, AND                *
DOE DEFENDANTS 1-3              *
                                *
      Defendants                *

   ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT TO DETERMINE
   DISCHARGEABILITY OF DEBT UNDER 11 U.S.C. §523 AND OBJECTION TO
                   DISCHARGE UNDER 11 U.S.C. §727

         NOW COMES Towanda Braxton (hereafter referred to herein as “Defendant”) by

counsel, and for his Answer and Affirmative Defenses to the Complaint filed by Michael

Wagoner (hereafter referred to herein as “Plaintiff”), states as follows:

                              FIRST AFFIRMATIVE DEFENSE

         Plaintiff’s Complaint fails to state a claim upon which relief can be granted against

Defendant, and so must be dismissed.
Case 19-05235-jwc         Doc 3   Filed 07/24/19 Entered 07/24/19 16:46:08              Desc Main
                                  Document     Page 36 of 68


                             SECOND AFFIRMATIVE DEFENSE

                  Plaintiff cannot carry his burden of proving all elements constituting his

objections, pursuant to Federal Rule of Bankruptcy Procedure 4005, and so must be dismissed

with prejudice.

                              THIRD AFFIRMATIVE DEFENSE

       Plaintiff has failed to comply with the procedures set forth in the Federal Rules of

Bankruptcy Procedure 4004(a), 4007(a), 7001, 7008, 7009, 7010, and so must be dismissed.



                             FOURTH AFFIRMATIVE DEFENSE

       Plaintiff has failed to timely file objections to the list of property claimed as exempt by

Defendant in Schedules B and C of his Bankruptcy Petition pursuant to Federal Rule of

Bankruptcy Procedure 4003(b). See Taylor v. Freeland & Kronz, 503 U.S. 638 (1992) holding

that once the period for objecting to exemptions expires, creditors are precluded from objecting

even if the claimed exemption is specious.

                               FIFTH AFFIRMATIVE DEFENSE

       Plaintiff’s claim for fraud is unverified, and so must be dismissed with prejudice.

                               SIXTH AFFIRMATIVE DEFENSE

       Plaintiff has failed to mitigate its damages.

                             SEVENTH AFFIRMATIVE DEFENSE

       Plaintiff’s allegations regarding Defendant’s testimony during her Meeting of Creditors

are objected to and must not be allowed to be part of the record as Plaintiff impermissibly made

statements and questions that transcended the scope of inquiry, pursuant to 11 U.S.C. §343. In

addition, Defendant shows that Plaintiff has failed to request a Rule 2004 examination.



                                                 2
Case 19-05235-jwc       Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08            Desc Main
                                 Document     Page 37 of 68


                     EIGTH AFFIRMTIVE DEFENSE AND ANSWER

       Subject to and without waiving the foregoing defenses, Defendant answers Plaintiff’s

Complaint as follows:

                                                1.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that this paragraph contains allegations of fact, Defendant denies this

Paragraph and demands strict proof therefor.

                                                2.

       Defendant admits.

                                                3.

       Defendant admits.

                                                4.

       Defendant admits.

                                                5.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                                6.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                                7.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.




                                                3
Case 19-05235-jwc        Doc 3   Filed 07/24/19 Entered 07/24/19 16:46:08      Desc Main
                                 Document     Page 38 of 68


                                                8.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                                9.

       Defendant admits.



                                               10.

       Defendant denies this Paragraph.

                                               11.

       Defendant admits.

                                               12.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               13.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               14.

       Defendant admits.

                                               15.

       Defendant admits that the Meeting of Creditors was concluded on May 21, 2019. The

remaining allegations in this paragraph are denied.




                                                4
Case 19-05235-jwc       Doc 3      Filed 07/24/19 Entered 07/24/19 16:46:08        Desc Main
                                   Document     Page 39 of 68


                                              16.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                              17.

       Defendant reasserts her Seventh Affirmative Defense.

                                              18.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                              19.

       Defendant admits that a debt of $35,000 owed to Tamar Braxton was scheduled in the

Petition. For the remaining allegations contained in this paragraph Defendant reasserts her

Seventh Affirmative Defense.

                                              20.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                              21.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant reasserts her Seventh Affirmative Defense.

Defendant denies this Paragraph.

                                              22.

       Defendant admits to purchasing the real property. As to the remaining allegations in this

paragraph Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant reasserts her Seventh Affirmative Defense.



                                               5
Case 19-05235-jwc       Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08           Desc Main
                                 Document     Page 40 of 68


                                              23.

       Defendant denies this paragraph.

                                              24.

       Defendant denies this paragraph.

                                              25.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                              26.

       Defendant denies this Paragraph.

                                              27.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                              28.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                              29.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                              30.

       Defendant denies this Paragraph to the extent that any interest in Big Toe, Inc. would not

an “asset.”




                                               6
Case 19-05235-jwc      Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08          Desc Main
                                Document     Page 41 of 68


                                             31.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                             32.

       Defendant denies this paragraph, and reasserts her Seventh Affirmative Defense.

                                             33.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph. Defendant also reasserts

her Seventh Affirmative Defense.

                                             34.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph. Defendant reasserts her

Seventh Affirmative Defense.

                                             35.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph. Defendant reasserts her

Seventh Affirmative Defense.

                                             36.

       Defendant reasserts her Seventh Affirmative Defense. Defendant denies this paragraph.

                                             37.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph. Defendant reasserts her

Seventh Affirmative Defense.



                                              7
Case 19-05235-jwc       Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08           Desc Main
                                 Document     Page 42 of 68


                                               38.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               39.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               40.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               41.

       Defendant admits the allegations in this paragraph. By way of further answer, Defendant

states that she does not own the jewelry she wore to the Meeting of Creditors.

                                               42.

       Defendant denies this paragraph.

                                               43.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               44.

       Defendant denies this paragraph.

                                               45.

       Defendant denies this paragraph.

                                               46.

       Defendant denies this paragraph.



                                                8
Case 19-05235-jwc        Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08            Desc Main
                                  Document     Page 43 of 68


                                               47.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph. Defendant reasserts her

Seventh Affirmative Defense.

                                               48.

       Defendant denies this paragraph.

                                               49.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               50.

       Defendant denies this paragraph.

                                               51.

       Defendant denies this paragraph.

                                               52.

       Defendant denies this paragraph.

                                               53.

       Defendant denies this paragraph.

                                               54.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

                                               55.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.



                                                9
Case 19-05235-jwc        Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08            Desc Main
                                  Document     Page 44 of 68


                                               56.

       Defendant denies this paragraph.

                                               57.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

                                               58.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

                                               59.

       Defendant denies this paragraph.

                                               60.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               61.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               62.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               63.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.




                                                10
Case 19-05235-jwc        Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08            Desc Main
                                  Document     Page 45 of 68


                                               64.

       Defendant denies this paragraph.

                                               65.

       Defendant denies this paragraph.

                                               66.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

                                               67.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

                                               68.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               69.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               70.

       Defendant denies this paragraph.

                                               71.

       Defendant denies this paragraph.

                                               72.

       Defendant denies this paragraph.




                                                11
Case 19-05235-jwc        Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08            Desc Main
                                  Document     Page 46 of 68


                                               73.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

                                               74.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

                                               75.

       Defendant denies this paragraph.

                                               76.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

                                               77.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

                                               78.

       Defendant reasserts her Fifth Affirmative Defense. Defendant denies this paragraph.

                                               79.

       Defendant denies this paragraph.

                                               80.

       Defendant reasserts her Fifth Affirmative Defense. Defendant denies this paragraph.

                                               81.

       Defendant denies this paragraph.




                                                12
Case 19-05235-jwc        Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08              Desc Main
                                  Document     Page 47 of 68


                                                82.

       Defendant denies this paragraph.

                                                83.

       Defendant denies this paragraph.

                                                84.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

       All remaining allegations not specifically admitted herein are denied.



       WHEREFORE, the Defendant prays that this Court enter an Order denying the relief

sought by Plaintiff in its Complaint and dismissing this Adversary Proceedings, with prejudice,

with associated costs to be incurred by Plaintiff, as to Plaintiff’s claims against Defendant, and

for such other and further relief as this Court deems equitable and just.


       Respectfully submitted, this the 24th Day of July, 2017.


                                                              Respectfully submitted,


                                                      /s/ Jared L. Mitnick
                                                      Attorney for Plaintiff
                                                      Jared Mitnick
                                                      3180 North Point Parkway, Suite 103
                                                      Alpharetta, GA 30005
                                                      Phone: (770)408-7000
                                                      Fax: (770)408-7001




                                                 13
Case 19-05235-jwc         Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08             Desc Main
                                   Document     Page 48 of 68



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                          *
                                *
TOWANDA BRAXTON,                *                     Case No. 19-55269-JWC
                                *                     Chapter 7 Voluntary
                                *                     CONTESTED MATTER
                                *
                                *
      Debtors                   *                     ADVERSARY PROCEEDING NO:
                                *                     19-05235-JWC
MICHAEL WAGONER,                *
                                *
      Plaintiff                 *
v.                              *
                                *
TOWANDA BRAXTON; BIG TOE, INC., *
T. BRAXTON BEAUTY SUPPLY        *
COMPANY LLC, AND                *
DOE DEFENDANTS 1-3              *
                                *
      Defendants                *

                                     DISTRIBUTION LIST

         I HEREBY CERTIFY that I have served the foregoing by depositing the same in the

United States mail, first-class postage attached thereto to ensure proper delivery, on all parties as

follows:

         Gregory O. Shenton
         Shenton Law, PC.
         127 Church St. #360
         Marietta, GA 30060

         United States Trustee
         362 Richard B. Russell Bldg.
         75 Ted Turner Drive
         Atlanta, GA 30303

         William J. Layng, Jr., Trustee
         2451 Cumberland Parkway

                                                 14
Case 19-05235-jwc    Doc 3   Filed 07/24/19 Entered 07/24/19 16:46:08           Desc Main
                             Document     Page 49 of 68


     Suite 3477
     Atlanta, GA 30339

     Lisa F. Caplan
     Rubin Lublin, LLC
     3145 Avalon Ridge Place, Suite 100
     Peachtree Corners, GA 30071




                                 Respectfully submitted this the 24th Day of July, 2019,


                                                /s/ Jared L. Mitnick
                                                Attorney for Plaintiff
                                                Jared Mitnick
                                                3180 North Point Parkway, Suite 103
                                                Alpharetta, GA 30005
                                                Phone: (770)408-7000
                                                Fax: (770)408-7001




                                           15
Case 19-05235-jwc         Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08             Desc Main
                                   Document     Page 50 of 68


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                          *
                                *
TOWANDA BRAXTON,                *                     Case No. 19-55269-JWC
                                *                     Chapter 7 Voluntary
                                *                     CONTESTED MATTER
                                *
                                *
      Debtors                   *                     ADVERSARY PROCEEDING NO:
                                *                     19-05235-JWC
MICHAEL WAGONER,                *
                                *
      Plaintiff                 *
v.                              *
                                *
TOWANDA BRAXTON; BIG TOE, INC., *
T. BRAXTON BEAUTY SUPPLY        *
COMPANY LLC, AND                *
DOE DEFENDANTS 1-3              *
                                *
      Defendants                *

                                  CERTIFICATE OF SERVICE

         I hereby affirm that I have served the foregoing by depositing the same in the United

States mail, first-class postage attached thereto to ensure proper delivery, on all counsel of record

as follows:

         Gregory O. Shenton
         Shenton Law, PC.
         127 Church St. #360
         Marietta, GA 30060

         United States Trustee
         362 Richard B. Russell Bldg.
         75 Ted Turner Drive
         Atlanta, GA 30303

         William J. Layng, Jr., Trustee
         2451 Cumberland Parkway
         Suite 3477

                                                 16
Case 19-05235-jwc    Doc 3   Filed 07/24/19 Entered 07/24/19 16:46:08           Desc Main
                             Document     Page 51 of 68


     Atlanta, GA 30339

     Lisa F. Caplan
     Rubin Lublin, LLC
     3145 Avalon Ridge Place, Suite 100
     Peachtree Corners, GA 30071




                                 Respectfully submitted this the 24th Day of July, 2019,


                                                /s/ Jared L. Mitnick
                                                Attorney for Plaintiff
                                                Jared Mitnick
                                                3180 North Point Parkway, Suite 103
                                                Alpharetta, GA 30005
                                                Phone: (770)408-7000
                                                Fax: (770)408-7001




                                           17
Case 19-05235-jwc        Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08        Desc Main
                                  Document     Page 52 of 68


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                          *
                                *
TOWANDA BRAXTON,                *                     Case No. 19-55269-JWC
                                *                     Chapter 7 Voluntary
                                *                     CONTESTED MATTER
                                *
                                *
      Debtors                   *                     ADVERSARY PROCEEDING NO:
                                *                     19-05235-JWC
MICHAEL WAGONER,                *
                                *
      Plaintiff                 *
v.                              *
                                *
TOWANDA BRAXTON; BIG TOE, INC., *
T. BRAXTON BEAUTY SUPPLY        *
COMPANY LLC, AND                *
DOE DEFENDANTS 1-3              *
                                *
      Defendants                *

   ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT TO DETERMINE
   DISCHARGEABILITY OF DEBT UNDER 11 U.S.C. §523 AND OBJECTION TO
                   DISCHARGE UNDER 11 U.S.C. §727

         NOW COMES Towanda Braxton (hereafter referred to herein as “Defendant”) by

counsel, and for his Answer and Affirmative Defenses to the Complaint filed by Michael

Wagoner (hereafter referred to herein as “Plaintiff”), states as follows:

                              FIRST AFFIRMATIVE DEFENSE

         Plaintiff’s Complaint fails to state a claim upon which relief can be granted against

Defendant, and so must be dismissed.
Case 19-05235-jwc         Doc 3   Filed 07/24/19 Entered 07/24/19 16:46:08              Desc Main
                                  Document     Page 53 of 68


                             SECOND AFFIRMATIVE DEFENSE

                  Plaintiff cannot carry his burden of proving all elements constituting his

objections, pursuant to Federal Rule of Bankruptcy Procedure 4005, and so must be dismissed

with prejudice.

                              THIRD AFFIRMATIVE DEFENSE

       Plaintiff has failed to comply with the procedures set forth in the Federal Rules of

Bankruptcy Procedure 4004(a), 4007(a), 7001, 7008, 7009, 7010, and so must be dismissed.



                             FOURTH AFFIRMATIVE DEFENSE

       Plaintiff has failed to timely file objections to the list of property claimed as exempt by

Defendant in Schedules B and C of his Bankruptcy Petition pursuant to Federal Rule of

Bankruptcy Procedure 4003(b). See Taylor v. Freeland & Kronz, 503 U.S. 638 (1992) holding

that once the period for objecting to exemptions expires, creditors are precluded from objecting

even if the claimed exemption is specious.

                               FIFTH AFFIRMATIVE DEFENSE

       Plaintiff’s claim for fraud is unverified, and so must be dismissed with prejudice.

                               SIXTH AFFIRMATIVE DEFENSE

       Plaintiff has failed to mitigate its damages.

                             SEVENTH AFFIRMATIVE DEFENSE

       Plaintiff’s allegations regarding Defendant’s testimony during her Meeting of Creditors

are objected to and must not be allowed to be part of the record as Plaintiff impermissibly made

statements and questions that transcended the scope of inquiry, pursuant to 11 U.S.C. §343. In

addition, Defendant shows that Plaintiff has failed to request a Rule 2004 examination.



                                                 2
Case 19-05235-jwc       Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08            Desc Main
                                 Document     Page 54 of 68


                     EIGTH AFFIRMTIVE DEFENSE AND ANSWER

       Subject to and without waiving the foregoing defenses, Defendant answers Plaintiff’s

Complaint as follows:

                                                1.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that this paragraph contains allegations of fact, Defendant denies this

Paragraph and demands strict proof therefor.

                                                2.

       Defendant admits.

                                                3.

       Defendant admits.

                                                4.

       Defendant admits.

                                                5.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                                6.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                                7.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.




                                                3
Case 19-05235-jwc        Doc 3   Filed 07/24/19 Entered 07/24/19 16:46:08      Desc Main
                                 Document     Page 55 of 68


                                                8.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                                9.

       Defendant admits.



                                               10.

       Defendant denies this Paragraph.

                                               11.

       Defendant admits.

                                               12.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               13.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               14.

       Defendant admits.

                                               15.

       Defendant admits that the Meeting of Creditors was concluded on May 21, 2019. The

remaining allegations in this paragraph are denied.




                                                4
Case 19-05235-jwc       Doc 3      Filed 07/24/19 Entered 07/24/19 16:46:08        Desc Main
                                   Document     Page 56 of 68


                                              16.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                              17.

       Defendant reasserts her Seventh Affirmative Defense.

                                              18.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                              19.

       Defendant admits that a debt of $35,000 owed to Tamar Braxton was scheduled in the

Petition. For the remaining allegations contained in this paragraph Defendant reasserts her

Seventh Affirmative Defense.

                                              20.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                              21.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant reasserts her Seventh Affirmative Defense.

Defendant denies this Paragraph.

                                              22.

       Defendant admits to purchasing the real property. As to the remaining allegations in this

paragraph Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant reasserts her Seventh Affirmative Defense.



                                               5
Case 19-05235-jwc       Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08           Desc Main
                                 Document     Page 57 of 68


                                              23.

       Defendant denies this paragraph.

                                              24.

       Defendant denies this paragraph.

                                              25.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                              26.

       Defendant denies this Paragraph.

                                              27.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                              28.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                              29.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                              30.

       Defendant denies this Paragraph to the extent that any interest in Big Toe, Inc. would not

an “asset.”




                                               6
Case 19-05235-jwc      Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08          Desc Main
                                Document     Page 58 of 68


                                             31.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                             32.

       Defendant denies this paragraph, and reasserts her Seventh Affirmative Defense.

                                             33.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph. Defendant also reasserts

her Seventh Affirmative Defense.

                                             34.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph. Defendant reasserts her

Seventh Affirmative Defense.

                                             35.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph. Defendant reasserts her

Seventh Affirmative Defense.

                                             36.

       Defendant reasserts her Seventh Affirmative Defense. Defendant denies this paragraph.

                                             37.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph. Defendant reasserts her

Seventh Affirmative Defense.



                                              7
Case 19-05235-jwc       Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08           Desc Main
                                 Document     Page 59 of 68


                                               38.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               39.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               40.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               41.

       Defendant admits the allegations in this paragraph. By way of further answer, Defendant

states that she does not own the jewelry she wore to the Meeting of Creditors.

                                               42.

       Defendant denies this paragraph.

                                               43.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               44.

       Defendant denies this paragraph.

                                               45.

       Defendant denies this paragraph.

                                               46.

       Defendant denies this paragraph.



                                                8
Case 19-05235-jwc        Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08            Desc Main
                                  Document     Page 60 of 68


                                               47.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph. Defendant reasserts her

Seventh Affirmative Defense.

                                               48.

       Defendant denies this paragraph.

                                               49.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               50.

       Defendant denies this paragraph.

                                               51.

       Defendant denies this paragraph.

                                               52.

       Defendant denies this paragraph.

                                               53.

       Defendant denies this paragraph.

                                               54.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

                                               55.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.



                                                9
Case 19-05235-jwc        Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08            Desc Main
                                  Document     Page 61 of 68


                                               56.

       Defendant denies this paragraph.

                                               57.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

                                               58.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

                                               59.

       Defendant denies this paragraph.

                                               60.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               61.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               62.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               63.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.




                                                10
Case 19-05235-jwc        Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08            Desc Main
                                  Document     Page 62 of 68


                                               64.

       Defendant denies this paragraph.

                                               65.

       Defendant denies this paragraph.

                                               66.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

                                               67.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

                                               68.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               69.

       Defendant objects on the ground that the allegations contained in this Paragraph are

vague and compounded allegations. Defendant denies this Paragraph.

                                               70.

       Defendant denies this paragraph.

                                               71.

       Defendant denies this paragraph.

                                               72.

       Defendant denies this paragraph.




                                                11
Case 19-05235-jwc        Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08            Desc Main
                                  Document     Page 63 of 68


                                               73.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

                                               74.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

                                               75.

       Defendant denies this paragraph.

                                               76.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

                                               77.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

                                               78.

       Defendant reasserts her Fifth Affirmative Defense. Defendant denies this paragraph.

                                               79.

       Defendant denies this paragraph.

                                               80.

       Defendant reasserts her Fifth Affirmative Defense. Defendant denies this paragraph.

                                               81.

       Defendant denies this paragraph.




                                                12
Case 19-05235-jwc        Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08              Desc Main
                                  Document     Page 64 of 68


                                                82.

       Defendant denies this paragraph.

                                                83.

       Defendant denies this paragraph.

                                                84.

       This paragraph appears to set forth a conclusion of law to which no affirmative response

is required. To the extent that a response is required, Defendant denies this paragraph.

       All remaining allegations not specifically admitted herein are denied.



       WHEREFORE, the Defendant prays that this Court enter an Order denying the relief

sought by Plaintiff in its Complaint and dismissing this Adversary Proceedings, with prejudice,

with associated costs to be incurred by Plaintiff, as to Plaintiff’s claims against Defendant, and

for such other and further relief as this Court deems equitable and just.


       Respectfully submitted, this the 24th Day of July, 2017.


                                                              Respectfully submitted,


                                                      /s/ Jared L. Mitnick
                                                      Attorney for Plaintiff
                                                      Jared Mitnick
                                                      3180 North Point Parkway, Suite 103
                                                      Alpharetta, GA 30005
                                                      Phone: (770)408-7000
                                                      Fax: (770)408-7001




                                                 13
Case 19-05235-jwc         Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08             Desc Main
                                   Document     Page 65 of 68



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                          *
                                *
TOWANDA BRAXTON,                *                     Case No. 19-55269-JWC
                                *                     Chapter 7 Voluntary
                                *                     CONTESTED MATTER
                                *
                                *
      Debtors                   *                     ADVERSARY PROCEEDING NO:
                                *                     19-05235-JWC
MICHAEL WAGONER,                *
                                *
      Plaintiff                 *
v.                              *
                                *
TOWANDA BRAXTON; BIG TOE, INC., *
T. BRAXTON BEAUTY SUPPLY        *
COMPANY LLC, AND                *
DOE DEFENDANTS 1-3              *
                                *
      Defendants                *

                                     DISTRIBUTION LIST

         I HEREBY CERTIFY that I have served the foregoing by depositing the same in the

United States mail, first-class postage attached thereto to ensure proper delivery, on all parties as

follows:

         Gregory O. Shenton
         Shenton Law, PC.
         127 Church St. #360
         Marietta, GA 30060

         United States Trustee
         362 Richard B. Russell Bldg.
         75 Ted Turner Drive
         Atlanta, GA 30303

         William J. Layng, Jr., Trustee
         2451 Cumberland Parkway

                                                 14
Case 19-05235-jwc    Doc 3   Filed 07/24/19 Entered 07/24/19 16:46:08           Desc Main
                             Document     Page 66 of 68


     Suite 3477
     Atlanta, GA 30339

     Lisa F. Caplan
     Rubin Lublin, LLC
     3145 Avalon Ridge Place, Suite 100
     Peachtree Corners, GA 30071




                                 Respectfully submitted this the 24th Day of July, 2019,


                                                /s/ Jared L. Mitnick
                                                Attorney for Plaintiff
                                                Jared Mitnick
                                                3180 North Point Parkway, Suite 103
                                                Alpharetta, GA 30005
                                                Phone: (770)408-7000
                                                Fax: (770)408-7001




                                           15
Case 19-05235-jwc         Doc 3    Filed 07/24/19 Entered 07/24/19 16:46:08             Desc Main
                                   Document     Page 67 of 68


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                          *
                                *
TOWANDA BRAXTON,                *                     Case No. 19-55269-JWC
                                *                     Chapter 7 Voluntary
                                *                     CONTESTED MATTER
                                *
                                *
      Debtors                   *                     ADVERSARY PROCEEDING NO:
                                *                     19-05235-JWC
MICHAEL WAGONER,                *
                                *
      Plaintiff                 *
v.                              *
                                *
TOWANDA BRAXTON; BIG TOE, INC., *
T. BRAXTON BEAUTY SUPPLY        *
COMPANY LLC, AND                *
DOE DEFENDANTS 1-3              *
                                *
      Defendants                *

                                  CERTIFICATE OF SERVICE

         I hereby affirm that I have served the foregoing by depositing the same in the United

States mail, first-class postage attached thereto to ensure proper delivery, on all counsel of record

as follows:

         Gregory O. Shenton
         Shenton Law, PC.
         127 Church St. #360
         Marietta, GA 30060

         United States Trustee
         362 Richard B. Russell Bldg.
         75 Ted Turner Drive
         Atlanta, GA 30303

         William J. Layng, Jr., Trustee
         2451 Cumberland Parkway
         Suite 3477

                                                 16
Case 19-05235-jwc    Doc 3   Filed 07/24/19 Entered 07/24/19 16:46:08           Desc Main
                             Document     Page 68 of 68


     Atlanta, GA 30339

     Lisa F. Caplan
     Rubin Lublin, LLC
     3145 Avalon Ridge Place, Suite 100
     Peachtree Corners, GA 30071




                                 Respectfully submitted this the 24th Day of July, 2019,


                                                /s/ Jared L. Mitnick
                                                Attorney for Plaintiff
                                                Jared Mitnick
                                                3180 North Point Parkway, Suite 103
                                                Alpharetta, GA 30005
                                                Phone: (770)408-7000
                                                Fax: (770)408-7001




                                           17
